By the Court :
The father of a child entitled to the benefits of the public school of the sub-district of his residence, may maintain an action against the teacher of the school and the local directors of the sub-district, for damages for wrongfully expelling the child from the school.
Judgment reversed and cause remanded.
Ewart & Shaw for plaintiff in error:
Williams v. School Directors, Wright’s Rep. 579; Lane v. Baker et al. 12 Ohio, 237; Van Camp v. Board of Education, &c., 9 Ohio St. 406; 2 Kent’s Com. 189, 197; Swan’s Stat. of 1841, pp. 828, 840; S. & C. 1368, 1373, 1369, sec. 5; 1375, sec. 10; 1348, sec. 8; 1351, sec. 14.
Walter Brabham for defendants in error.